department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons under sec_1_6033-2 every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during our examination we made several requests for information but you failed to supply the requested information revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph your organization has not complied with sec_1_6033-2 of the regulations since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations main st room cincinnati oh department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date legend org - organization name xx - date address - address org address certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain letter rev catalog number 34809f how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination letter rev catalog number 34809f fotm a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org dec 20xx legend org - organization name xx - date issue whether the organization is organized and operated in compliance with the requirements of sec_501 facts a sec_501 public charity under sec_170 org was issued exempt status with a starting date in june of 20xx recognized as sec_509 provide life skills training to residents possible adults who had been incarcerated or had learning difficulties or an elder residential care facility a residential facility that could the original purpose was as the original plan included a vi and org was org was subsequently caring for at risk youth facility with counseling and other services provided by different agencies the facility was a residential in the year prior to the audit year charity was not used again after the fire the date of the fire was in january of 20xx the burned property a fire damaged the building used by the it was eventually razed org tried to maintain some activity in subsequent years year only one individual was in the program by 20xx audit services ended in that year documents and records were also damaged in the 20xx fire undamaged documents and records were stored in the garage on the same property as the damaged facility these documents and records were subsequently vandalized none of these documents and records survived to the present day the remaining law documents and records sec_501 described in sec_501 is exempt from income_tax of the internal_revenue_code provides that an organization of the internal_revenue_code exempts from federal_income_tax sec_501 corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in any political campaign on behalf of any candidate for public_office or intervene in income_tax reg sec_1 c -1 d defined the term charity to include relief of the poor and distressed income_tax reg include a improving or developing his capabilities and on subjects useful to the individual and beneficial to the community treas the instruction or training of the individual for the purpose of c -1 d defined the term educational to sec_1 the instruction of the public b form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service dec 20xx org c -1 an organization described in sec_501 sec_1 exempt as be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test of the regulations provides that in order to be an organization must is not exempt a it the existence of importance of exempt purposes will cause failure of the operational_test better business bureau of washington d c a substantial nonexempt purpose regardless of the number or u s u s v the supreme court held that the presence of in better business bureau of washington d c a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university v united_states u s inc is not organized or operated for the benefit of private an organization must establish that it serves a public rather than a private interest and that it interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or sec_1 c -1 d ii indirectly by such private interests treas reg prohibited private interests include those of unrelated third parties as well as insiders christian stewardship assistance inc private benefits include an advantage profit fruit privilege gain interest retired teachers legal fund v commissioner t c american campaign academy v commissioner t c v commissioner t c or sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title is necessary he may require any person by notice served states in part that every organization described in a balance_sheet showing its assets liabilities and net_worth as its expenses attributable to such income and incurred within the its disbursements within the year for the purposes for which it sec_6033 shall sec_501 which is subject_to the requirements of subsection a furnish annually information at such time and in such manner as the secretary may by forms or regulations prescribe setting forth the year year exempt of the beginning of such year received by it during the year contributors the meaning of sec_4946 and highly compensated employees compensation and other_payments made during the year to each individual described in paragraph or indirect transfers to relationships with other organizations described in sec_501 than paragraph thereof or sec_527 the names and addresses of its foundation managers within the and the names and addresses of all substantial other as the secretary may require to and other direct or indirect transactions and such other information with respect to direct the total of the contributions and gifts its gross_income for is form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org dec 20xx prevent a diversion of funds from the organization's exempt_purpose or misallocation of revenue or expense 1959_1_cb_627 revrul_59_95 inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of its exempt status on the grounds that the organization has not established that it required for the continuation of held that an organization's failure or is observing the conditions an exempt status discussion and analysis an organization's exempt status as a determination of described in methods of operating to accomplish its purposes these are both factual determinations the burden of demonstrating its continued entitlement to as org recognition under sec_501 lies with org hereafter refer to is based on both its stated exempt purposes and its an organization sec_50l c the first requirement of sec_1 c -1 a the organizational_test incorporation properly limits its activities to those permitted by irc dollar_figure c thus satisfying this test the language included in org's articles of is is is a an exempt_organization rul 1959_1_cb_627 is not possible to establish that a qualified exempt_purpose the record in compliance with the provisions governing its tax the second requirement of sec_1 c -1 the operational_test an organization must sufficiently establish that it operates for a qualified public purpose rather than for the benefit of private interests org is unable to provide sufficient documents to establish that it was operating exclusively in furtherance of clearly shows that org engaged in activities related to its exempt_purpose without additional documentation it operation was within the requirements of sec_501 org is unable to much like the organization in rev provide any of the information required by sec_6033 regarding its income and expenses nor can it provide records or details about the programs and activities it engaged in during tax_year ended year 20xx to establish that it exemption status without adequate_records org cannot overcome this hurdle to continue as taxpayer has been unable to file articles of termination with the state due to lack of funds taxpayer has informed us that the organization is no longer conducting charitable activities as taxpayer has also informed us that their records have been destroyed department of the treasury - internal_revenue_service governmment’s position taxpayer’s position form 886-arev is org's burden no longer active of january page -3- they are 20xx it form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org dec 20xx is org operation as of january 20xx no longer organized as a sec_501 organization because it has ceased the reduction in activities following the fire and loss of the property used in the charitable activities can be expected to create net_operating_loss this means that a conversion to revenue a form_1120 would not produce additional tax org conducted some exempt_activities during the final year documents and records we are not able to establish or document that these activities were conducted exclusively for exempt purposes due to a lack of conclusion revocation is not the proper course for this organization form 886-a rev department of the treasury - internal_revenue_service page -4-
